COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
                                                    
                                        NO. 2-09-157-CR
 
TORREY CASWELL                                                              APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM THE 213TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant Torrey Caswell waived a jury and
entered an open plea of guilt to one charge of aggravated robbery with a deadly
weapon.  He appeals his conviction and
sentence of seven years=
confinement.[2]  We affirm.  





Appellant=s court-appointed appellate counsel has filed a
motion to withdraw as counsel and a brief in support of that motion.  In the brief, counsel avers that, in his
professional opinion, the appeal is frivolous. 
Counsel=s
brief and motion meet the requirements of Anders v. California by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds for relief.  386 U.S.
738, 87 S. Ct. 1396 (1967).  Appellant
declined to file a pro se brief, and the State declined to file a brief.
Once an appellant=s court-appointed attorney files a motion to withdraw
on the ground that the appeal is frivolous and fulfills the requirements of Anders,
this court is obligated to undertake an independent examination of the
record.  See Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d
920, 922B23 (Tex. App.CFort Worth 1995, no pet.).  Only then may we grant counsel=s motion to withdraw.  See Penson v. Ohio, 488 U.S. 75, 82B83, 109 S. Ct. 346, 351 (1988).
We have carefully reviewed the record and counsel=s brief. 
We agree with counsel that this appeal is wholly frivolous and without
merit; we find nothing in the record that might arguably support the
appeal.  See Bledsoe v. 




State, 178 S.W.3d 824, 827B28 (Tex. Crim. App. 2005); see also Meza v.
State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).  Accordingly, we grant counsel=s motion to withdraw and affirm the trial court=s judgment.
PER CURIAM
                                                    
PANEL: 
LIVINGSTON, MCCOY, and MEIER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
November 19, 2009




[1]See Tex. R. App. P. 47.4.


[2]The judgment includes a deadly weapon finding.